IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


MARITZA R. NOVACK,                      : No. 245 MAL 2016
                                        :
                 Respondent             :
                                        : Petition for Allowance of Appeal from
                                        : the Order of the Superior Court
           v.                           :
                                        :
                                        :
ANTHONY A. NOVACK,                      :
                                        :
                 Petitioner             :


                                    ORDER



PER CURIAM

     AND NOW, this 6th day of July, 2016, the Petition for Allowance of Appeal is

DENIED.